Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 	Applicant’s amendment overcomes the rejection of claim(s) 1, 2, 4, 6, 9, 18-19, 22 under 35 U.S.C. 102(a)(1) as being anticipated by Hiep et al. (US 2011/0039814, PTO-892 of record).
Further, any rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 1-9, 18, 19, 22 are examined herein on the merits. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 18-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfizer Inc. (Depo®Testosterone Brochure, April 13, 2015, PTO-1449), in view of Bardani (US 20120076855, PTO-892 of record), and in view of 
Depo®Testosterone Brochure discloses a composition for injection comprising testosterone cypionate, cottonseed oil, benzyl alcohol, benzyl benzoate. It is disclosed that each mL of the 200 mg/mL Depo®Testosterone testosterone cypionate injection contains testosterone cypionate, 200 mg; benzyl benzoate, 0.2 mL (d = 1.118, 223.6 mg); benzyl alcohol added as preservative 9.45 mg; cottonseed oil, 560 mg.
Pfizer Inc. does not teach the amount of benzyl alcohol in the composition as greater than 10 mg/ml as in instant claims 1, 22; and the amounts as in instant claim 7.
Pfizer Inc. does not specifically teach that the composition is sterilized.
Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7; abstract. It is taught that the preservative benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e the amount of benzyl alcohol as preservative can be varied. See page 2, para [0021].
Remington provides different methods of sterilizing for pharmaceutical formulations. See Chapter 84. Remington teaches that the aim of a sterilization process is to destroy or eliminate microorganisms which are present in a preparation, to make sure that this has been achieved with an extremely high level of probability and to assure that preparation is free from infection hazards. See page 1463. Remington teaches that pharmaceutical composition for parenteral administration such as injections in their final containers must be tested for sterility. The USP prescribes the requirements for this test for official injections. See page 1546, left hand column, under Sterility Test. 

One having ordinary skill in the art would have been motivated to determine the effective amounts of benzyl alcohol employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, and benzyl alcohol as preservative. See claims 1-3, 7. Bardani teaches that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e teaches the amount of preservative benzyl alcohol can be varied.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
It would have been obvious to a person of ordinary skill in the art to sterilize the composition comprising testosterone cypionate, cottonseed oil, benzyl alcohol, benzyl benzoate because sterility is a requirement for medicinal formulation. One of ordinary skill in the art at the time of invention would have been motivated to sterilize the composition 
Regarding the recitations “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 10°C to about 15°C” in claim 6; “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 2°C to about 8°C” in claim 9, “wherein the composition does not exhibit crystal formation for 6 months when stored at a temperature of about 2°C to about 8°C”, as in claim 19, as the teachings of Depo®Testosterone Brochure in view of Bardani, and in view of Remington renders the claimed composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the crystal formation for 6 months when stored at a temperature of 10°C to about 15°C; of about 2 to about 8°C, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
Regarding claims 9, 18, 22, Depo®Testosterone Brochure in view of Bardani, and in view of Remington renders obvious the composition of claim 1, and thus also renders obvious the composition of claims 9, 18, 22. Further, it is pointed out that by keeping/storing the composition at room temperature meets the limitation of claims 9, 18, 22 i.e aging in containers for at least 48 hours at room temperature.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “a person of ordinary skill in solving the problem set forth in the claimed invention would not have turned to Bardani, because it is non-analogous.” Applicant’s arguments have been considered, but not found persuasive. Bardani teaches composition containing testosterone for administration to human and the composition is a pharmaceutical composition; and thus is an analogous art/reference.
Applicant argues that “The Bardani reference is not directed to injectable formulations, but instead is specifically focused on addressing issues pertaining to oral formulations and oral drug delivery, as stated in paragraphs [0009], [0010] and [0069]-[0072] of Bardani; see also claim 9 of Bardani. Thus, a person of ordinary skill in the art would not have turned to Hiep to develop injectable formulations, with a reasonable expectation of success…...” Applicant’s arguments have been considered, but not found persuasive. Bardani was employed for its teachings that benzyl alcohol is used as a preservative in the composition containing testosterone. See claims 1-3, 7. It is taught that benzyl alcohol can used in an amount of from 0 to 10 % by weight of the composition, preferable 4% to 6% by weight of the composition i.e Bardani teaches the amount of preservative benzyl alcohol can be varied. One having ordinary skill in the art would have been motivated to determine the effective amounts of benzyl alcohol employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art, and Bardani teaches that the preservative benzyl 
Applicant argues that “the Bardani reference teaches away from the claimed invention, in that it discloses that the oral formulations must contain a mixture of soybean oil and ethanol. In this regard, Bardani states at paragraphs [0011]-[0012] (emphasis added):………………….The present inventor has surprisingly and unexpectedly found that when a water-insoluble drug, such as testosterone USP, is dissolved in a mixture a soybean oil and ethanol, preferably with a preservative amount of a pharmaceutically acceptable preservative, such as benzyl alcohol USP, and the resultant solution is charged into hard or soft gelatin capsules and orally administered to a man who has androgen deficiency and who exhibits symptoms of androgen deficiency, pharmaceutically effective blood levels of the dosed drug are obtainable and one or more of…………… Bardani further states that soybean oil is a critical component at paragraph [0066]-[0067] (emphasis added):……….. based on Bardani, a person of ordinary skill in the art would not have been directed to a formulation where the "pharmaceutically acceptable oil vehicle consists of an oil selected from the group consisting of cotton seed oil, castor oil, tea seed oil, sesame oil, linseed oil, peanut oil, olive oil, wheat-germ oil, and mixtures thereof." Dependent claim 4 recites that "the pharmaceutically acceptable oil vehicle is cotton seed oil," while Bardani does not even mention cotton seed oil.” Applicant remarks have been considered, but not found persuasive as discussed above. It is pointed out that Bardani was employed for its teachings that benzyl alcohol is used 
Applicant’s remarks that “the claimed invention provides surprising and unexpected results. As explained in the specification, as well as the Declaration submitted on November 4, 2020, the prior art testosterone product that was available on the market (the Depo*-Testosterone product), suffered from a disadvantage that crystals would form upon storage, which is an especially serious problem for injectable formulations. See Declaration and remarks in the Amendment submitted on November 4, 2020. In particular, surprising and unexpected results were demonstrated when the amount of benzyl alcohol is controlled, and further when the compositions are subject to ageing. In this regard, amended claim 9 and new claim 22 additionally recite that "the composition has been aged in containers for at least 48 hours at a temperature of about 20°C to about 60°C prior to storage." In the case where the compositions are additionally subject to ageing, it is possible to avoid crystal formation. See attached Declaration at paragraphs 10-12. In other words, if the amount of benzyl alcohol is controlled to be "greater than 10 mg/mL" and the samples were also aged prior to storage, it was possible to avoid crystal formation, even if stored at lower temperatures, such as from about 20 C. to about 80 C. See Declaration at paragraphs 13-18. There is nothing in the prior art that would suggest the surprising and unexpected results according to the claimed invention.” Applicant’s arguments have been considered, but not found persuasive as discussed above. Bardani teaches composition for oral administration containing testosterone, soybean oil, ethanol, about 100 mg/mL to about 200 mg/mL of testosterone", "about 220 mg/mL to about 225 mg/mL of benzyl benzoate", and the recitation "about”, for example can include deviations e.g., ±10% or more. 
Further, Applicant’s remarks regarding ageing the samples to avoid crystal formation, it is pointed out that instant claims are drawn to a composition, and not to a room temperature is 20 to 25 °C).
As the teachings of Depo®Testosterone Brochure in view of Bardani renders the claimed composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the properties, namely the crystal formation for 6 months when stored at a temperature of 10°C to about 15°C; of about 2 to about 8°C, are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. Further, “The Pfizer Press Release states that “warming and shaking the vial should redissolve any crystals”, thus is well known to tackle the problem in case crystals form i.e one can just redissolve the crystals by warming and shaking.
Applicant argues that “the Office Action at pages 7-12 appears to assert that these properties would have resulted when the prior art was combined with the newly applied secondary reference. Respectfully, such an analysis is legally incorrect. Stated simply, if the Examiner is able to combine references to arrive at properties obtained by a claimed invention, it would be impossible to prove unexpected results. The issue is not whether the advantages flow naturally from the combination of references, but rather they flow naturally from the primary reference. In the consideration of unexpected results…….” Applicant’s arguments have been considered. It is pointed out that any unexpected results about 100 mg/mL to about 200 mg/mL of testosterone", "about 220 mg/mL to about 225 mg/mL of benzyl benzoate", and any oil as in instant claim 7. Thus, unexpected results are not commensurate in scope with instant claims. As discussed above the Pfizer Inc. (Depo®Testosterone Brochure, April 13, 2015, PTO-1449), in view of Bardani (US 20120076855, PTO-892 of record), and in view of Remington render obvious instant composition.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art made of Record:
US 2,840,508…,EXAMPLE 11;
US 20160120712….benzyl alcohol, 102/Table 1, instant composition; same as the Pfizer brochure used in the rejection;
Shantilal et al. (US 2014/0296191, PTO-892);

US 20120135074, oral composition in a capsule which contains testosterone, benzyl alcohol, oil; 
US 20050032762….Hubler…benzyl alcohol can be used as co-solvent;
Wang et al. (US 20140371186, PTO-892): Used
Wang et al. teaches testosterone booster injection solution comprising testosterone cypionate (5-20 w/v), anastrozole, benzyl benzoate (up to 46 % w/v), benzyl alcohol (up to 10 % w/v) (used as solvents), cottonseed oil. See page 3, TABLE 1; claims 1-17. It is taught that the composition can comprise a surfactant, a dispersing agent, a suspending agent, preservative or tonicity adjusting agent. See claim 17.
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627